Citation Nr: 1428922	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and dysthymic disorder, and assigned a 10 percent rating effective July 16, 2008.

In a July 2011 rating decision, the RO increased the assigned initial rating to 50 percent effective July 16, 2008.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in April 2014.

The Veteran's claim has been processed through the Veterans Benefits Management System (VBMS), and additional records are contained in his Virtual VA folder.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In October 2011, the Veteran's representative filed a claim for aid and attendance benefits.  A review of the record does not reflect that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran's most recent VA examination for his PTSD was in April 2011, over 3 years ago.  At the April 2014 hearing, he and his wife reported increased levels of symptomatology relative to the findings of that examination.  As the Veteran has asserted that his condition has worsened, he should be afforded a new examination to determine its severity.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from February 2014 through the present and associate them with the claims file.

2.  Schedule another VA compensation examination to reassess the severity of the Veteran's PTSD and dysthymic disorder.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD and dysthymic disorder, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



